 

CONTRARIAN PRESS
INVESTOR RELATIONS / SALES & MARKETING
SERVICES AGREEMENT

 

THIS SERVICES AGREEMENT (“Agreement”) is made this 1st day of July 2011, by and
between Empowered Products, Inc. a Nevada Corporation (hereinafter referred to
as the “Company”), and Contrarian Press, LLC a California Corporation
(hereinafter referred to as “Contrarian Press”).

 

EXPLANATORY STATEMENT

 

Contrarian Press’ objectives are to establish, maintain, and expand the
shareholder bases of its clients, and create wholesale and retail consumer
awareness for the purpose of increasing product sales. Contrarian Press’s
complete service package is designed to provide a continuous stream of
communication to the investing public and retail consumer with response
mechanisms that expand the active interest of new and current shareholders and
consumers. The ultimate goal of this agreement between Contrarian Press and its
clients is to attain the highest shareholder and consumer loyalty through
consistent quality-controlled information services.

 

NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein, and for other valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and in further consideration of the
affixation by the parties of their respective signatures below, the parties
agree as follows:

 

I.           CONSULTING SERVICES

 

A.           During the term of this agreement, as set forth in Section III
below, Contrarian Press will reasonably be available during regular business
hours to advise, counsel and inform designated officers and employees of the
Company concerning the status of its shareholder and consumer base, current
feedback received from shareholders and consumers, and updated timelines
pertaining to the specific services to be provided under this Agreement,
identified in Section H below.

 

B.           Contrarian Press shall render services to the Company as an
independent contractor and not in connection with any employment relationship.
All services rendered by Contrarian Press on behalf of the Company shall be
performed to the best of Contrarian Press’s ability in concert with the overall
business plan of the Company and the goals and objectives of the Company’s
management and Board of Directors. Contrarian Press will have permission to use
the Company’s logo, trademarks, and proprietary images as needed to provide the
services and fulfill its obligations under this Agreement.

 

II.          Scope of Services

 

Contrarian Press will provide the following services to be implemented on agreed
upon schedules:

 

 

 

 

Investor Relations Package: Contrarian Press’s editorial staff will create and
produce a comprehensive information package featuring a representation of the
Company’s current operations with supporting photos and graphics. Production of
this package will commence upon entering into this Agreement and will be updated
as corporate developments require. The Contrarian Press mailroom will distribute
the Company’s Investor Relations Package upon receipt of investor requests. The
Company will be responsible for the accuracy of all information contained in the
package. Contrarian Press shall have final editorial discretion over the content
of the Investor Relations Package.

 

Consumer Happy Pack Kits: Contrarian Press will create and produce a consumer
information “Happy Pack” mailer featuring a sampling of the Company’s current
product sample packs along with company information and coupons for retail
purchase. The Contrarian Press mailroom will distribute the Company’s Happy
Packs upon receipt of consumer requests, and maintain database records of
fulfillment.

 

Quarterly Shareholder Letters: Each quarter, based on information received from
the Company, Contrarian Press will produce and distribute a letter to the
shareholders to provide specific updates on the Company’s ongoing operations.
Contrarian Press will distribute the most recent shareholder letter to new
shareholders upon request. To facilitate Contrarian Press’s ability to provide
this service, the Company will provide Contrarian Press with its most recent
shareholder list or NOBO list on a quarterly basis. The Company will be
responsible for the accuracy of all information contained in the shareholder
letter. Contrarian Press shall have final editorial discretion over the content
of the shareholder letter.

 

Codebook to Wellness Coupon Requests/Product Testers: Contrarian Press will
manage the online Wellness Store response mechanism for Coupon Requests and
Product Testers.

 

Press Releases: Contrarian Press, upon request, will assist the Company in
drafting press releases on all material events. Contrarian Press can also
provide editorial guidance. The Company shall remain solely responsible for the
accuracy of all information contained in press releases. Management and/or
corporate counsel must approve all releases before they are sent to the wire
through the Company’s business newswire account or through Contrarian Press’s
internal HTML Contact Management Systems. Contrarian Press will be responsible
for distribution of all press releases, which shall include the name and contact
information of the Company along with the Contrarian Press provided toll-free
managed information lines.

 

HTML Advertising: Contrarian Press will manage the creation and deployment of
HTML marketing broadcasts to the Company’s wholesale buyers and market to the
retail consumer. Contrarian Press in addition, but not limited to, will manage
all database information, wholesale and consumer opt-outs, un-subscribes, and
the list management in efforts to increase awareness and increase product sales
for Company.

 

Toll-Free Phone Information Lines: Contrarian Press will establish and maintain
all toll-free telephone lines for the Company to receive calls from the
investing public and shareholders requesting updates and materials on Company
activities. This toll-free phone line will be operational 24 hours per day by
live switchboard or interactive voice mail and posted on all outgoing and online
points of Company information.

 

-2-

 

 

Toll-Free Phone Information Lines Online Retail Store: Contrarian Press will
establish and maintain all toll-free telephone lines for the Company to receive
calls from retail consumers requesting purchase of products, order fulfillment
inquiries pertaining to product information, coupons, FAQ, Happy Packs.
Contrarian Press will act as Customer Service on behalf of the Company.

 

Customer Service: Contrarian Press will manage Customer Service inquiries for
retail consumers at the Wellness Store, and for wholesale trade buyers calling
in on Contrarian Press’s Toll-Free information and retail store phone lines.
Contrarian Press will manage the response mechanisms for all print and HTML
advertising. Contrarian Press will manage the database and keep records in
chronological order in the Contrarian Press server and will manage tracking
reports of all inquiries and can supply them to Company, upon request

 

Sales Commissions: Contrarian Press will be paid a 10% commission on all sales
generated from the online Wellness Store at www.empoweredproducts.com.
Contrarian Press will manage a “lead bank” for Company of qualified buyers and
will assist Company in qualifying wholesale customer leads by placing outgoing
calls to current and prospect accounts that have not yet been assigned to an
in-house sales rep. In the event that a sale is made by Contrarian Press to a
wholesale account, Contrarian Press will earn a 10% commission for the initial
sale and will turn the account over to Company for assignment to a Company sales
rep to manage.

 

Contrarian Press Email & Website Link to Company website: Contrarian Press will
establish and monitor a proprietary email address to receive and answer incoming
email communications from the investing public, shareholders and retail
consumers. The email address for shareholders will consist of the Company’s
trading symbol @EmpoweredProducts.com. The email addresses for retail consumers
will vary according to promotional campaigns Contrarian Press will manage as
deemed necessary to increase awareness and drive consumers to Company website
www.EmpoweredProducts.com (i.e. sales@pinkpromogiftcom). The Company shall
maintain exclusive control over the operation and all content of its own
website.

 

Database Maintenance and Reporting: Requests and responses to distributions of
Company information, by direct mail, email, or telephone, will be added to the
Company’s proprietary database on Contrarian Press’s server. These database
records will include, if available, individual contact information, dates of
contact, and a chronology of responses by Contrarian Press’s staff. Database
reports will be provided to the Company upon request on a quarterly basis.
Contrarian Press will manage the Company’s wholesale database and assist Company
with coding, filters and creation of exporting working reports for Company.

 

III.         TERM

 

This agreement shall remain in effect for a period of twelve months from the
date of this Agreement. In the event that either party commits any material
breach or violation of the provisions of this Agreement, the other party shall
have the right to terminate this Agreement if the breach is not cured within
fourteen (14) days of being given notice.

 

-3-

 

 

IV.          COMPENSATION

 

It is Contrarian Press’s intention to propose compensation parameters that are
mutually acceptable to both the Company and Contrarian Press in order to
accomplish our collective mission. Based on a commitment of resources necessary
to perform the services contemplated herein on behalf of the Company, the
Company shall pay Contrarian Press the following compensation:

 

Monthly consulting and service fee of $14,500 per month.

 

Expenses: Only expenses that would ordinarily be incurred by the Company will be
billed to the Company on a monthly basis. Applicable regularly reimbursed
expenses will include but are not limited to: telephone charges associated with
Contrarian Press’s provision of the toll free telephone numbers, shared employee
expenses, answering service, office supplies, and expenses associated with the
creating, printing and postage of all promotional marketing and sales material.
Any extraordinary items, such as investor or broker presentations, air travel,
hotel, ground transportation or media campaigns, etc. shall be paid by the
Company on a pre-approved basis.

 

V.           Prior Restriction

 

Contrarian Press represents to the Company that it is not subject to, or bound
by, any agreement which sets forth or contains any provision, the existence or
enforcement of which would in any way restrict or hinder Contrarian Press from
performing the services on behalf of the Company that Contrarian Press is herein
agreeing to perform.

 

VI.          Assignment

 

This Agreement is personal to Contrarian Press and may not be assigned in any
way by Contrarian Press without the prior written consent of the Company.
Subject to the foregoing, the rights and obligations under this Agreement shall
inure to the benefit of, and shall be binding upon, the heirs, legatees,
successors and permitted assigns of Contrarian Press, and upon the successors
and assigns of the Company.

 

VII.         Confidentiality

 

Except as required by law or court order, Contrarian Press will keep
confidential any trade secrets or confidential or proprietary information of the
Company which are now known to Contrarian Press or which hereinafter may become
known to Contrarian Press and Contrarian Press shall not at any time directly or
indirectly disclose or permit to be disclosed any such information to any
person, firm, or corporation or other entity, or use the same in any way other
than in connection with the business of the Company and in any case only with
prior written permission of the Company. For purposes of this Agreement, “trade
secrets or confidential or proprietary information” includes information unique
to or about the Company including but not limited to its business and is not
known or generally available to the public.

 

-4-

 

 

VIII.      Default

 

A.           Any claim or controversy arising under any of the provisions of
this Agreement shall, at the election of either party hereto, be determined by
arbitration in Los Angeles, California in accordance with the rules of the
American Arbitration Association. The decision of the Arbitrator shall be
binding and conclusive upon the parties. Each party shall pay its own costs and
expenses in any such arbitration. The parties shall share the costs of filing
fees for the arbitration and the fees of the arbitrators equally.

 

B.           In the event that Contrarian Press commits any material breach of
any provision of this Agreement, as determined by the Company in good faith, the
Company may, by injunctive action, compel Contrarian Press to comply with, or
restrain Contrarian Press from violating, such provision, and, in addition, and
not in the alternative, the Company shall be entitled to declare Contrarian
Press in default hereunder and to terminate this Agreement and any further
payments hereunder after notice and opportunity to cure as described in
Section III above.

 

C.           Because Contrarian Press must at all times rely upon the accuracy
and completeness of information supplied to it by the Company’s officers,
directors, agents, and employees, the Company agrees to indemnify, hold
harmless, and provide for the defense of Contrarian Press, its officers, agents,
and employees at the Company’s expense, against any investigation, proceeding or
suit which may arise out of and/or be due to any material misrepresentation in
such information supplied by the Company to Contrarian Press (or any material
omission by the Company that caused such supplied information to be materially
misleading).

 

IX.        Severability and Reformation

 

If any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future law, such provision shall be fully
severable, and this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision were never a part hereof, and the
remaining provisions shall remain in full force and shall not be affected by the
illegal, invalid, or unenforceable provision, or by its severance; but in any
such event this Agreement shall be construed to give effect to the severed
provision to the extent legally permissible.

 

X.         Notices

 

Any notices required by this Agreement shall (i) be made in writing and
delivered to the party to whom it is addressed by hand delivery, by certified
mail, return receipt requested, with adequate postage prepaid, or by courier
delivery service (including major overnight delivery companies such as Federal
Express and Airborne), (ii) be deemed given when received, and (iii) sent to:

 

-5-

 

 

In the case of the Company, its principal office at:

 

Empowered Products Inc.

3367 W. Oquendo Road

Las Vegas, NV 89118

 

In the case of Contrarian Press:

 

Contrarian Press

1850 Diamond Street, Suite 101

San Marcos, CA 92078

 

XI.          Miscellaneous

 

A.           This Agreement may not be amended, except by a written instrument
signed and delivered by each of the parties hereto.

 

B.           This Agreement constitutes the entire understanding between the
parties hereto with respect to the subject matter hereof, and all other
agreements relating to the subject matter hereof are hereby superseded.

 

C.           This Agreement shall be governed by, and construed in accordance
with, the laws of the State of California.

 

In Witness Whereof, the parties have executed this Agreement as of the day and
year first above written.

 



AGREED:           Contrarian Press   Empowered Products, Inc.

 

By: /s/ Terri Fox   By: /s/ Scott S. Fraser



Teri Fox   Scott S. Fraser       Its: Office Manager   Its: CEO



 



-6-

